IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JENNA MARIE SCOTT, A MINOR BY          : No. 748 MAL 2016
AND THROUGH HER GUARDIAN AD            :
LITEM, JUDITH ALGEO, ESQUIRE,          :
                                       : Petition for Allowance of Appeal from
                Respondent             : the Order of the Superior Court
                                       :
                                       :
           v.                          :
                                       :
                                       :
LOWER BUCKS HOSPITAL, AMY L.           :
HARVEY, M.D., MARK D. KUHN, M.D.,      :
LAURA CASTNER, RN, JO ANN              :
BUTRICA, RN, AND MARY (BOYLE)          :
ROMOLINI, RN,                          :
                                       :
                Petitioners            :

JENNA MARIE SCOTT, A MINOR BY          : No. 749 MAL 2016
AND THROUGH HER GUARDIAN AD            :
LITEM, JUDITH ALGEO, ESQUIRE,          :
                                       : Petition for Allowance of Appeal from
                Respondent             : the Order of the Superior Court
                                       :
                                       :
           v.                          :
                                       :
                                       :
LOWER BUCKS HOSPITAL, AMY L.           :
HARVEY, M.D., MARK D. KUHN, M.D.,      :
LAURA CASTNER, RN, JO ANN              :
BUTRICA, RN, AND MARY (BOYLE)          :
ROMOLINI, RN.,                         :
                                       :
                Petitioners            :


                                    ORDER



PER CURIAM
     AND NOW, this 15th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.




                       [748 MAL 2016 and 749 MAL 2016] - 2